Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request to Continue Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11, and 13-15 are rejected under 35 U.S.C. 103 as being obvious over Yuhara, U.S. 2005/0193212 in view of Hirono et al., U.S. 2020/0128203 and Fabre, U.S. 20190/0226245.
	On claim 1, Yuhara cites (except as indicated):  
A vehicular authentication device, comprising:
a first processor (figure 3, cpu 32) configured to perform a first permission process to permit release of a steering lock of a vehicle with a verification of key information of the vehicle has been performed successfully (figure 9, authentication S402 leads to the S403, unlocking of the doors); 
a second processor configured to, in a case in which the steering lock has been released by the first permission process, perform a second permission process to permit deactivation of an immobilizer of the vehicle based on a successful verification of biometric information ([0082] the CPU 51 executes the second biometric authenticating process (step 507) by applying a biometric information acquired by the biometric information acquiring unit and a pieces of biometric information stored in the memory 52, after permitting start of the engine by unsetting immobilizer 26 (step S506)); 
and a third processor configured to release a door lock of the vehicle ([0066] When the CPU 51 determines that the license information and the prestored license information are consistent, the CPU 51 unlocks doors of the vehicle 2).
Regarding the excepted: “perform a first permission to permit release of a steering lock of a vehicle in a case in which a verification of key information of the vehicle has been performed successfully,” Yuhara, as above, discloses an embodiment involving the operation an access of a vehicle. As shown above, the authentication 
In the similar art of system authentication and identification, Hirono, [0182], discloses an embodiment in which smartphones or other authentication devices are utilized to, among other things, unlock a door or a steering wheel for a vehicle. 
It would have been obvious at the time the claimed invention was filed to substitute the step of unlocking a door of a vehicle with unlocking a steering wheel of a vehicle. 
Yuhara includes a known security embodiment involving authentication and validation for entering into a vehicle that includes unlocking the vehicle door and unsetting (or disabling) the vehicle’s immobilizer while Hirono discloses authentication processes that are used to unlock doors or steering wheels of a vehicle. 
Thus one of ordinary skill in the art would have substituted the known embodiment of Hirono into the authentication and access feature of Yuhara and the results of the substation would have predicted the claimed invention. 
Regarding the claimed “second processor,” Yuhara, above, discloses the use of one processor, cpu 32. Yuhara doesn’t disclose a “second processor.” However, it would have been obvious at the time the claimed invention was filed to include a second processor in Yuhara such that the claimed invention is disclosed. 
Unless a second processor provides something new and unexpected, making a plurality of an element isn’t considered to be patentably distinct from the prior art if the prior art otherwise functionally carries out the same functions using a single element as 
Regarding the excepted: “wherein the first permission process and the second permission process are performed in parallel,” neither Yuhara nor Hirono disclose these features. 
In the same art of vehicle security, Fabre discloses that upon authentication of a digital key, a simultaneous deactivation signal follows, to include the opening of access to the compartments within the vehicle. The cited “simultaneous” is taken to be synonymous with the claimed “in parallel.” 
It would have been obvious at the time the claimed invention was filed to modify Yuhara and Hirono using the features outlined in Fabre to formulate an embodiment wherein a simultaneous permission process is carried out. Fabre discloses performing simultaneous openings of different compartments in a vehicle. Thus, one of ordinary skill in the art would have used this process to allow for unlocking a vehicle steering column and removing the vehicle disabling features are disclosed earlier for faster operation. 
On claim 2, Yuhara and Hirono cite except:     
The vehicular authentication device of claim 1, wherein, in the first permission process, the release of the steering lock is permitted in a case in which the successful key information verification is performed inside a cabin of the vehicle.
In the rejection of claim 1, Yuhara and Hirono discloses an embodiment wherein in an alternative embodiment described in [0182] wherein the unlocking apparatus for the door or the steering wheel includes using a smartphone or table terminal, both items 
However, it would have been obvious at the time the claimed invention was filed to try and include unlocking the steering from the inside of the cabin of the vehicle as claimed. 
The cited smartphone discussed in Hirono is a mobile and compact device, and thus, due to its portable nature, lends itself to operating anywhere from inside or outside of the cabin of the vehicle. Thus, unlocking of the vehicle’s steering from within or without the cabin would be the likely two choices one of ordinary skill in the art would be faced when getting ready to use the vehicle. Thus, these two choices represent the limited number of possibilities one of ordinary skill in the art would have used to arrive at the claimed invention. MPEP 2141, “I. The KSR Decision and Principles of the Law of Obviousness,” (see “obvious to try”). 

On claim 3, Yuhara cites except:    
The vehicular authentication device of claim 1, wherein, in the first permission process, the release of the steering lock is permitted based on an operation of an activation switch of the vehicle in a case in which the key information verification has been successfully performed. In the similar art of vehicular security, Hirono, [0182], discloses an embodiment wherein the unlocking apparatus for the door or the steering wheel includes using a smartphone or table terminal. 

Hirono’s embodiment includes using a smartphone or tablet to unlock the vehicle’s steering wheel. While not a “switch” per se, Hirono’s embodiment includes a “switch-like” function wherein upon the user authenticating himself to the vehicle’s security system, the steering wheel is unlocked. In short, this is a “switch.” 
Thus one of ordinary skill in the art would have carried out the claimed invention using the features disclosed in Hirono to construct a “switch” with a likelihood of success. 

On claim 4, Yuhara and Hirono cite:    
The vehicular authentication device of claim 1, wherein the second processor is configured to start processing to verify the biometric information against registered biometric information, which has been registered in advance, upon acquisition of the biometric information. See the rejection of claim 1 which includes citations reading upon claim 4. 
Furthermore, in order to validate and authenticate a received biometric input, the vehicle’s system invariably requires memory to pre-store identifying biometric indicia which will be compared to future inputs to the vehicle’s security system. 

On claim 6, Yuhara cites:    


On claim 8, Yuhara, Hirono, and Fabre cites:
A vehicular authentication method, comprising:
by a first processor:
performing a first permission process to permit release of a steering lock of a vehicle in a case in which a verification of key in formation of the vehicle has been performed successfully; 
by a second processor, in a case in which the steering lock has been released by the first permission process, performing a second permission process to permit deactivation of an immobilizer of the vehicle based on a successful verification of biometric information; and, by a third processor, released a door lock of the vehicle, wherein the first permission process and the second permission process are performed in parallel.
See the rejection of claim 1 which the discloses the same or similar subject matter as indicated in claim 8 and claim 8 is thus rejected for the same reasons as articulated in the rejection of claim 1. 

On claim 9, Yuhara and Hirono cites:    
The vehicular authentication method of claim 8, wherein, in the first permission process, the release of the steering lock is permitted in a case in which the successful key information verification is performed inside a cabin of the vehicle.


	On claim 10, Yuhara and Hirono cites:    
The vehicular authentication method of claim 8, wherein, in the first permission process, the release of the steering lock is permitted based on an operation of an activation switch of the vehicle in a case in which the key information verification has been successfully performed.
See the rejection of claim 3 which the discloses the same or similar subject matter as indicated in claim 10 and claim 10 is thus rejected for the same reasons as articulated in the rejection of claim 3. 

On claim 11, Yuhara and Hirono cites:    
The vehicular authentication method of claim 8, wherein the second processor is configured to start processing to verify the biometric information against registered biometric information, which has been registered in advance, upon acquisition of the biometric information.
See the rejection of claim 4 which includes citations reading upon claim 11. 
Furthermore, in order to validate and authenticate a received biometric input, the vehicle’s system invariably requires memory to pre-store identifying biometric indicia which will be compared to future inputs to the vehicle’s security system. 


The vehicular authentication method of claim 8, wherein the biometric information comprises fingerprint information. [0053] and figure 2, acquiring unit 25.

On claim 14, Yuhara cites except as indicated:
The vehicular authentication device of claim 1, wherein the third processor is configured to perform the deactivation of the immobilizer after the second permission process is performed by the second processor ([0082] the CPU 51 executes the second biometric authenticating process (step 507) by applying a biometric information acquired by the biometric information acquiring unit and a pieces of biometric information stored in the memory 52, after permitting start of the engine by unsetting immobilizer 26 (step S506)).

On claim 15, Yuhara cites: 
The vehicular authentication method of claim 8, further comprising: 
by the third processor, performing the deactivation of the immobilizer after the second permission process is performed by the second processor ([0082] the CPU 51 executes the second biometric authenticating process (step 507) by applying a biometric information acquired by the biometric information acquiring unit and a pieces of biometric information stored in the memory 52, after permitting start of the engine by unsetting immobilizer 26 (step S506)).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being obvious over Yuhara, U.S. 2005/0193212 in view of Hirono et al., U.S. 2020/0128203 Fabre, U.S. 2019/00262245, and Kawamura et al, U.S. 2018/0105137.
On claim 5, Yuhara and Hirono discloses excepted as indicated:    
The vehicular authentication device of claim 1, wherein, in the second permission process, in a case in which the verification of the biometric information by the second processor has failed, the failure of the verification of the biometric information is displayed on a display.
Yuhara and Hirono, as discussed in the rejection of claim 1, discloses a feature wherein biometric inputs are used to validate the identity of a user to unlock the steering wheel of a vehicle. Neither Yuhara nor Hirono discloses a feature of displaying the failure of the verification of the biometric information. 
In the same art of vehicle security, Kawamura, [0028], discloses an embodiment wherein non-accomplishment notification units 34 that issue notifications indicate that the biometric authentication has not been accomplished when the biometric authentication cannot be accomplished. The non-accomplishment notification units 34 include a non-accomplishment notification unit 34a arranged in the vehicle 1 (verification ECU 4) and a non-accomplishment notification unit 34b arranged in the electronic key 3 (key controller 22).
It would have been obvious at the time the claimed invention was filed to modify Yuhara and Hirono’s embodiment using Kawamura’s non-accomplishment notification unit to indicate to the user of a failed biometric verification. 

Furthermore, while Kawamura discloses using a notification that uses sound and vibration (see figure 5) and not the claimed “display,” the purpose of the indication is to inform the user. Thus, although the reference indicates using “sound and vibration” to inform the user of a non-accomplishment, the Examiner asserts using a visible display, such as an LED, LCD, or other visible means of indicating the “non-accomplishment” would be a known alternative embodiment to the cited “sound and vibration” disclosed in Kawamura. One of ordinary skill in the art would have included a lighted display as described above as an additional visible means to confirm the “non-accomplishment” condition. 
The Examiner asserts alternative means of informing a user of an event include known sound/vibration elements as well as visible elements, such as screen displays, LEDs, LCDs, lamps, and the like. These visible elements are well-known alternative embodiments to sound/vibration elements and thus, the Examiner asserts an Official Notice per MPEP 2144.03. 
Since the applicant did not rebut the Examiner’s assertions with respect to the rejection under the Official Notice, this amounts to applicant admitted prior art.  

On claim 12, Yuhara, Hirono, and Kawamura cites:

See the rejection of claim 5 which the discloses the same or similar subject matter as indicated in claim 12 and claim 12 is thus rejected for the same reasons as articulated in the rejection of claim 5. 
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Yuhara, U.S. 2005/0193212 in view of Hirono et al., U.S. 2020/0128203 and Fabre, U.S. 2019/0226245 and Todd et al., U.S. 2015/0066238. 
On claim 7, Yuhara and Hirono cites except:    
The vehicular authentication device of claim 6, wherein a fingerprint sensor that acquires the fingerprint information is provided at an activation switch of the vehicle.
Yuhara, as previously indicated, includes an acquiring unit 25 used to obtain fingerprint identification of a user. But unit 25 isn’t said to be included in a start switch. 
In the same art of vehicle security systems, Todd, Abstract and figure 1, discloses a push-to-start-switch using the driver’s finger for the biometric input. 
It would have been obvious at the time the claimed invention was filed to include into Yuhara and Hirono the biometric start switch of Todd to construct an embodiment where a vehicle includes a biometric start switch.
One of ordinary skill in the art would have substituted Todd’s known biometric start switch into Yuhara and Hirono’s vehicle and the results of the embodiment would 
Response to Applicant’s Arguments 
The applicant’s arguments with respect to the rejection of amended claim 1 and 8 with respect to their respective rejections under 35 USC 112(a) has been reviewed and persuasive. Thus, the rejection of claims 1 and 8 under this rejection has been rescinded.
The applicant’s argument regarding the rejection of claims 1 and 8 has been carefully reviewed. However, the amended limitations “by a third processor, release a door lock of the vehicle” was not previously considered and thus, requires a new search and consideration. As an aside, merely adding a “third processor” to a function, unless the addition provides something new or unexpected, cannot be considered patentable subject matter if the cited embodiment otherwise functionally carries out the claimed operations. Furthermore, it is a “duplication of parts” (see item 9 below). With respect to the applicant’s argument on Page 9, “B. Non-Obviousness of Combination of References,” the applicant’s argument asserts: “With reference to Figure. 9 of Yuhara, step S403 would be replaced with a steering unlock. Thus, the steering unlock would be performed when the user was still outside of the vehicle, and the doors to the vehicle would presumably remain locked.” First, claim 1 was rejected in view of Yuhara and Hirono. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 
MPEP 2144.04, B.    Duplication of Parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed, whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        
/NABIL H SYED/Primary Examiner, Art Unit 2683